Citation Nr: 0844656	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for major depression, to include adjustment disorder 
with mixed emotional features. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to May 
2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) which continued a 10 percent 
evaluation for major depression, to include adjustment 
disorder with mixed emotional features. 
  
The veteran testified at a February 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board remanded the case to the RO for further development 
in October 2007. The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in October 2007 for a new VA 
examination to determine the current severity of the 
veteran's disability.  A September 2008 letter from the 
Appeals Management Center informed the veteran that he would 
be scheduled for a new VA examination, and that he would be 
contacted by the nearest VA medical facility about when and 
where to report for this examination.  However, notice of the 
scheduled examination has not been associated with the claims 
file although the AMC, in the examination request, asked the 
VA medical center to include a copy of the examination 
notification letter to the veteran in the claims file prior 
to returning it to the AMC.  VA medical center records show 
that the veteran was scheduled for a VA mental examination; 
however, this examination was cancelled in October 9, 2008 
because the veteran failed to report.  

The Board notes, however, that while the veteran apparently 
did not report for the scheduled VA examination, additional 
VA medical evidence, consisting of VA outpatient treatment 
records dated through May 2007, was associated with the 
record.  The Board notes that the October 2007 remand order 
directed, in pertinent part, that "[w]hen the development 
requested has been completed, the case should again be 
reviewed by the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case."  However, a supplemental statement of the case 
has not been associated with the claims file.  See 38 C.F.R. 
§ 19.31(a), (c) (2008); see also Stegall v. West, 11 Vet. 
App. 268, 270 (1998), (holding that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand).  

The Board notes further, that since this case must be 
remanded for additional development and as there does not 
appear to be a copy of the examination notification letter in 
the file, the RO should make an additional attempt to 
schedule the veteran for a VA examination.  The veteran and 
his representative must be provided adequate notice of the 
date, time, and location of the scheduled examination.  The 
Board notes for the record that the veteran has requested 
reexamination by a different VA examiner from the one that 
examined him in connection with this appeal in September 2003 
or that his examination be scheduled at a VA medical facility 
in Washington, DC, if possible. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination with an appropriately 
qualified mental health professional in 
order to assess the current severity of 
his depressive disorder.  The claims 
folder, a copy of this REMAND, and a copy 
of the October 2007 REMAND must be made 
available to the examiner.  The examiner 
must review the claims file, to include VA 
mental health treatment reports.  The 
examination report should include a 
description of the appellant's symptoms, 
clinical findings, and associated 
functional impairment that is attributed 
to his service-connected depressive 
disorder.  If applicable, the examiner 
should identify the symptomatology and 
related functional impairment that is 
attributable to any diagnosed nonservice-
connected disorder and distinguish such 
symptomatology from that due to the 
appellant's service- connected depressive 
disorder.  The examiner should provide 
medical findings in terms consistent with 
the current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9434, should assign a GAF 
score, and explain the significance of 
that score as it pertains to the 
appellant's disability.  In addition, the 
examiner should express an opinion as to 
the impact of the appellant's depressive 
disorder on the appellant's ability to 
secure and maintain employment.  All 
findings should be reported in detail 
accompanied by a complete rationale.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the VA examiner 
responded to all questions posed.  If not, 
the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2008).

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence 
including that associated with the claims 
folder since the Board's October 2007 
remand.  If the benefits sought are not 
granted, the RO should furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
